Citation Nr: 0310095	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-06 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to accrued benefits pursuant to 38 U.S.C.A. § 
1151 for residuals of the placement of a pacemaker at a VA 
facility.

Entitlement to accrued benefits based on a claim for service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to July 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
veteran is deceased, and the appellant is his surviving 
spouse.

In a December 1999 decision, the Board denied the veteran's 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of the placement of a pacemaker at a VA 
facility on the basis that the claim was not well-grounded.  
In August 2000, the veteran indicated that he wished to 
reopen this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Under Section 7 of the 
Act, a claim that was denied or dismissed between July 14, 
1999, and November 9, 2000, on the basis that the claim was 
not well grounded should be readjudicated.  Since the 
December 1999 Board denial was within this window, the 
veteran was entitled to readjudication of his claim for 
38 U.S.C.A. § 1151 benefits for residuals of the placement of 
a pacemaker.  VAOPGCPREC 03-01.  The veteran died in July 
2001, prior to readjudication of this claim by the RO.  
Consequently, at the time of the veteran's death, the claim 
for 38 U.S.C.A. § 1151 benefits for residuals of the 
placement of a pacemaker was still pending.  The appellant, 
the veteran's surviving spouse, now seeks accrued benefits 
based on this claim. 

The issue of entitlement to service connection for a 
psychiatric disorder is the subject of the REMAND herein.


FINDINGS OF FACT

1.  At the time of his death in July 2001, the veteran had a 
claim pending for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of placement of a pacemaker 
at a VA facility.

2.  At the time of the veteran's death, the competent medical 
evidence of record did not indicate that the veteran had any 
cardiovascular disability which was caused by the VA's 
placement of a pacemaker.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability incurred as a 
result VA placement of a pacemaker are not met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.358 (1996); 38 C.F.R. § 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA's respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
were also effective November 9, 2000.  In this case, the 
appellant's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below, finds 
that the development of the appellant's claim has proceeded 
in accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The August 2001 rating decision and the April 2002 statement 
of the case (SOC) notified the appellant of the reasons and 
bases for the decision, the relevant law and regulations, and 
of the evidence necessary to substantiate her claim.  
Specifically, she was notified by the April 2002 SOC of the 
evidence she needed to provide and what development action 
the VA would undertake.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with the requirements of the VCAA, 
the SOC informed the appellant what evidence and information 
VA would be obtaining.  The SOC explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The record also shows 
that extensive efforts were made to help the veteran develop 
his section 1151 claim prior to his death.  For example, an 
October 2000 letter told him exactly what VA would do and 
what he needed to do.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the appellant in obtaining 
evidence necessary to substantiate her claim.

Prior to his death, the veteran submitted private medical 
records relevant to his section 1151 claim.  The RO obtained 
all of the veteran's relevant VA medical records, as well as 
Social Security records.  There is no indication that there 
exists any further evidence which has a bearing on the claim.  
The appellant and her


representative have been accorded ample opportunity to 
present evidence and argument in support of her appeal. 

The Board points out that since the claim is for the purpose 
of accrued benefits, the Board is prohibited from considering 
medical evidence received after the date of the veteran's 
death, other than VA records that were constructively of 
record at the time of death.  See 38 C.F.R. § 3.1000(a); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, no 
additional development in terms of medical opinions can be 
done since any medical opinion would perforce be received 
into the record after the date of the veteran's death.  The 
Board notes that other VA treatment records obtained after 
the veteran's death, which must be considered, no other 
evidence has been introduced into the record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and, for the 
reasons expressed above, finds that the development of the 
1151 claim has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant seeks accrued benefits.  Periodic monetary 
benefits authorized under laws administered by the VA to 
which a payee was entitled at the payee's death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death, and due to the payee but 
unpaid for a period not to exceed two years prior to the last 
date of entitlement will, upon the death of the payee, be 
paid to the payee's spouse, children, or dependent parent.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

The Board notes that effective November 27, 2002, 38 C.F.R. 
§ 3.1000 (pertaining to accrued benefits claims) was amended 
to clarify the terms "evidence in the file at date of 
death" and "evidence necessary to complete the 
application".  See 67 Fed.Reg. 65707-708 (October 28, 2002).  
Only the former change is relevant to the disposition of the 
instant appeal, as the term was clarified to indicate that 
"evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  The 
Board points out that it appears that RO obtained any 
outstanding VA medical records shortly after the appellant 
filed her claim, and there is no indication additional VA 
treatment records exist that have not been obtained.  The 
Board finds that the appellant will therefore not be 
prejudiced as a result of the Board proceeding to decide her 
claim without first notifying her of the above amendments.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).

In the case at hand, the veteran died in July 2001, and, at 
the time of his death, he had a claim pending for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for residuals of placement of a pacemaker at a VA facility.  
In August 2001, the appellant, as surviving spouse of the 
veteran, filed her claim for accrued benefits.

The appellant's claim is premised on 38 U.S.C.A. § 1151.  
Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
Supp. 2002).

The veteran's claim for 38 U.S.C.A. § 1151 benefits was filed 
in October 1995 and was pending at the time of his death.  
However, a section 1151 claim does not survive a veteran's 
death.  Seymour v. Principi, 245 F.3d 1377 (Fed. Cir. 2001).  
An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claim.  See Jones, 136 F.3d 
at 1299 (a survivor's accrued benefits claim derives from the 
veteran having had a claim pending at date of death).  See 
also Zevalkink v. Brown, 6 Vet. App. 483, 489-90, aff'd 102 
F.3d 1236 (Fed. Cir. 1996) (an accrued benefits claimant 
basically has the right to stand in the shoes of the veteran 
and pursue his claim after his death).  

While the appellant's claim for accrued benefits was received 
in August 2001, her claim is derivative of the veteran's 
claim which was pending at the time of his death.  As such, 
the appellant is entitled to application of the version of 
§ 1151 that is applicable to those claims filed before 
October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 
(West 2002).

The Board notes that the RO, in the August 2001 rating 
decision, decided to apply the post-October 1997 law to this 
claim, based on the conclusion that the veteran filed a claim 
to reopen in August 2000.  However, as discussed above, the 
VCAA requires readjudication of the Board's 1999 denial of 
the claim, which essentially means that the veteran's 1995 
claim remained pending.  There is no prejudice to the 
appellant by the Board's application of the pre-1997 law to 
the 1151 claim.  That is because this law is more favorable 
to her claim, as opposed to the post-1997 law which requires 
a showing such as negligence, lack of skill, etc.

In determining whether additional disability exists, the 
claimant's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition resulting from 
the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability is a 
result of the continuance or natural progress of the injury 
or disease for which the veteran was hospitalized and/or 
treated.  38 C.F.R. § 3.358(b)(2).  Further, the additional 
disability must actually result from VA hospitalization or 
medical or surgical treatment, and not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred would not suffice to make the 
additional disability compensable.  38 C.F.R. § 3.358(c)(2).

Although claims for benefits under 38 U.S.C.A. § 1151 are not 
based upon actual service connection, there are similarities 
in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  In order to prevail on a claim for benefits under 38 
U.S.C.A. § 1151, there must be (a) VA hospitalization, 
treatment, examination, or vocational rehabilitation; (b) 
competent evidence of additional disability; and (c) 
competent evidence that the additional disability resulted 
from VA hospitalization, medical examination, or treatment. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

In his October 1995 claim, the veteran contended that, in 
1995, VA doctors fitted him with a pacemaker without his 
permission and that his heart condition has worsened since 
that time.  He also argued that VA physicians had prescribed 
medications that caused his irregular heartbeat and that VA 
physicians had failed to treat properly an undiagnosed sleep 
disorder that was causing his irregular heartbeat.

The Board has reviewed the claims file and observes that the 
veteran had been treated for high blood pressure since May 
1989.  He was treated for an increased heart rate in January 
1995, and for atrial flutter and tachycardia in September 
1995.  In October 1995, the veteran was admitted to a VA 
facility for treatment for atrial fibrillation.  The veteran 
had been tried on multiple anti-arrhythmic medications 
without success and then he underwent AV nodal ablation and 
placement of a pacemaker.  The record indicates that the 
veteran signed a consent form so as to have this surgical 
procedure performed.  No complications were noted in 
conjunction with the surgery.  Subsequent VA treatment 
records do indicate continued atrial fibrillation, and the 
veteran was prescribed Coumadin.  However, none of these 
records related any of the veteran's cardiovascular problems 
to the VA's placement of a pacemaker.  In fact, VA treatment 
records dated from February 1997 to July 2001 show that the 
veteran's pacemaker was frequently checked and that it had 
been functioning normally.

The record contains a statement from a VA staff physician 
dated in August 2000.  The physician noted that she had 
followed the veteran for approximately five years ending more 
than one and a half years previously.  She stated that during 
the time she followed the veteran he had been referred to a 
VA medical facility for EP studies in hopes of controlling 
his supraventricular tachycardia.  She noted that prior to 
the EP studies there was no indication for pacemaker 
placement, and stated that EP studies were pursued in hopes 
of ablating any accessory pathways.  It was her understanding 
that following the ablation attempts the veteran was left 
pacemaker dependent.

The veteran's death certificate reveals that the veteran died 
of acute ventricular fibrillation, due to or as a consequence 
of, arteriosclerotic heart disease.  Other significant 
conditions were noted to be hypertensive cardiovascular 
disease, diabetes mellitus, and chronic obstructive pulmonary 
disease.  It was noted that the veteran was dead on arrival 
at a medical facility, and that an autopsy was not performed.

Even though the standard for review of this claim is the non-
fault standard, there still must be evidence that the veteran 
had additional disability associated with VA care.  After a 
thorough review of the record, the Board concludes that the 
veteran's cardiovascular condition was not caused by, due to, 
or aggravated by VA hospitalization or treatment (including 
the omission thereof).  There is no evidence of record 
indicating that the veteran experienced increased disability 
due to the placement of a pacemaker.  Prior to his death, the 
veteran asserted that VA treatment resulted in the necessity 
of pacemaker placement and residual disability.  The VA 
physician's statement in August 2000 indicates that a 
pacemaker was not needed until after other VA treatment 
failed to control the veteran's atrial fibrillation.  
However, this statement does not indicate that the veteran 
experienced any increase in cardiac disability due to the 
pacemaker placement.  

Furthermore, the October 1995 VA medical records indicate 
that the pacemaker was only placed in the veteran after 
medication and EP treatment failed to control the veteran's 
atrial fibrillation.  The contemporary records do not 
indicate that the pacemaker was necessitated due to VA 
treatment.  Rather, it is clear that the veteran had a long 
history of abnormal heart rate that failed to respond to 
medical attempts to control it, and a medical decision was 
made that a pacemaker was required.  Regardless, none of the 
medical records indicate that the veteran experienced any 
increase in cardiovascular disability due to the implantation 
of a pacemaker.  The record shows that the veteran's atrial 
fibrillation was more controlled with the combination of the 
veteran's pacemaker and medication, than it had been prior to 
the placement of the pacemaker.  The only evidence of record 
indicating an increase in cardiovascular disability due to 
the VA's placement of a pacemaker were the statements from 
the veteran and the appellant.  However, the veteran as a 
layperson, was not competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
appellant is also a layperson and not competent to render a 
medical opinion.  Id.  

Given the absence of competent medical evidence indicating 
that the veteran experienced any increase in disability 
resulting from the placement of a pacemaker by a VA facility, 
the Board finds that the preponderance of the evidence is 
against entitlement to accrued benefits pursuant to 38 
U.S.C.A. § 1151 for residuals of the placement of a pacemaker 
at a VA facility.  There is no benefit of the doubt that 
could be resolved in the appellant's favor.  A reasonable 
doubt exists where there is an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding this claim.




ORDER

Entitlement to accrued benefits pursuant to 38 U.S.C.A. § 
1151 for residuals of the placement of a pacemaker at a VA 
facility is denied.  


REMAND

The RO did not substantially comply with the directives of 
the Board's 1999 Remand, as discussed below.  See Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the veteran the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The RO was instructed to provide the veteran a VA psychiatric 
examination which included an opinion as to whether it is at 
least as likely as not that a psychiatric disorder was 
related to his military service.  The veteran underwent VA 
examination in February 2000, but the examiner failed to 
render an opinion as to the relationship between the 
diagnosed anxiety disorder and the veteran's military 
service.  Moreover, it appears from the examiner's statements 
that the April 1966 service medical records were not reviewed 
in detail.  The examiner mentions that the veteran saw a 
psychiatrist during service, but fails to discuss the 
relevant portions of that record, particularly the conclusion 
that the veteran had a gross personality disorder based on 
symptoms described prior to and during service.  


The Board does not, therefore, have sufficient medical 
evidence upon which to decide the claim.  Accordingly, this 
claim is REMANDED for the following:

1.  Send the claims folder to a VA 
psychiatric examiner for review.  If 
available, it should be the same 
physician who conducted the February 2000 
examination at the Dayton, Ohio, VA 
Medical Center.

The examiner should review all the 
psychiatric treatment records contained 
in the veteran's claims file.  Special 
attention should be given to the in-
service psychiatric examination report 
dated in April 1966 (diagnosing gross 
personality disorder with passive-
dependent personality traits, marked 
feelings of inadequacy and inferiority, 
and chronic separation fears and anxiety 
resulting from repressed hostility), July 
1995 VA psychologist report (indicating 
the veteran's life-long pattern of a 
characterological style including 
attention-seeking behavior), and the 
February 2000 VA examination report 
(indicating mood disorder due to general 
medical condition and generalized anxiety 
disorder.  

After reviewing these records, the 
examiner should express an opinion as to 
what acquired psychiatric disorders the 
veteran had during the last two years of 
his life.  The examiner should also 
express an opinion as to whether it is at 
least as likely as not that any such 
acquired psychiatric disorder is related 
to the veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

2.  After reviewing the opinion and 
ensuring that it adequately responds to 
the above questions, the RO should 
readjudicate the claim for service 
connection for a psychiatric disorder, 
for the purposes of accrued benefits.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


